Citation Nr: 1545616	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

 
THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.   Entitlement to an effective date prior to August 1, 1991, for the grant of a 100 percent disability evaluation for chronic schizophrenia.  


REPRESENTATION

Veteran represented by:	Roman J. Fontana, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to April 1981. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran perfected appeal of a June 2006 rating decision which denied a TDIU, and also a September 2011 rating decision which denied an earlier effective date for total disability prior to April 1981.  

Although the Veteran initially requested a videoconference hearing before a Veterans Law Judge, he subsequently withdrew his request in a June 2015 statements.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

The Board notes that initially the RO assigned an effective date of June 15, 1991, for the grant of 100 percent for schizophrenia.  Beginning around January 2003, the RO noted an effective date of August 1, 1991, as the effective date for the grant of the 100 percent evaluation for schizophrenia.  The issue of the changed effective date is REFERRED to the RO to reconcile.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of the grant of a 100 percent disability evaluation for chronic schizophrenia (TDIU) be withdrawn.

2.  The Board denied the Veteran's claim for an earlier effective date for the grant of 100 percent evaluation for chronic schizophrenia in March 1995, a decision that was affirmed by the United States Court of Appeals for Veterans Claims (Court) in March 1997.  In June 2000, the Board again denied a claim for an earlier effective date for the 100 percent evaluation for chronic schizophrenia.  The Veteran has not requested that the Board revise the decision based on clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of the grant of a 100 percent disability evaluation for chronic schizophrenia (TDIU) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2. The claim of entitlement to an effective date prior to August 1, 1991, for the grant of a 100 percent evaluation for service connection for chronic schizophrenia is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's notification and assistance duties are not applicable in this case because the issues presented are solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b) (3) (ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  As discussed below, the facts are not in dispute; instead, resolution of the claims is wholly dependent on the application of the laws and regulations pertaining to the finality of RO and Board decisions.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

The law provides that in the absence of CUE, a final RO decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7105, 7111.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A (2015).  There is no such procedure as a freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  Further, after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q) (2) (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b) (2) (2015).

A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence. However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299.

The relevant procedural history of the case includes a June 1984 rating decision that granted service connection for chronic schizophrenia and assigned a 10 percent disability evaluation effective April 10, 1981, and 30 percent disability evaluation effective December 2, 1981.  The Veteran appealed that decision, and in a March 1989 decision the Board denied an increased evaluation.  

In July 1990, the Veteran filed a claim for an increased rating for schizophrenia. 
In an August 1990 rating decision, the RO continued the 30 percent evaluation
which the Veteran appealed.

Following certification of the appeal, the appeal went before the Board in January
1992 at which time the Board remanded the case to the RO for further evidentiary
development.

In a February 1994 rating decision, the RO granted the Veteran a temporary total
rating under 38 C F R § 4.29 for schizophrenia from June 15, 1991, and a 100
percent rating for schizophrenia from August 1, 1991.

In March 1995, the appeal was once again before the Board at which time the Board
recharacterized the issue as entitlement to an evaluation in excess of 30 percent for
chronic schizophrenia prior to June 15, 1991.  In rendering a decision on this
matter, the Board denied an evaluation in excess of 30 percent prior to June 15,
1991. 

The Veteran appealed the Board's March 1995 decision to the Court.  In a
decision decided in March 1997, the Court affirmed the Board's March 1995
decision.

In January 1998, the Veteran filed an application to reopen his claim for an effective date earlier than June 15, 1991, for a 100 percent evaluation for schizophrenia asserting that the evaluation should go back to the date of his application in 1981.  In a February 1998 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for an effective date earlier than June 1991.  

In a July 2000 decision, the Board determined that there was no legal basis for an effective date earlier than June 15, 1991, for the award of a 100 percent evaluation for schizophrenia.  

In September 2002 the Veteran filed a CUE claim for the award of 100 percent evaluation for schizophrenia.  

In a January 2003 rating decision the RO determined that an earlier effective date for schizophrenia was not shown due to CUE and that 100 percent evaluation was continued from August 1, 1991.  The Veteran perfected an appeal of that decision.  

In a July 2003 letter, the RO indicated that its January 2003 rating decision regarding CUE of Board decision was in error as its June 1984 rating decision to which he claimed CUE was subsumed by a June 1985 Board decision.  He was notified that that to claim CUE of the Board decision, he should prepare a Motion to Review the Board's decision on the basis of CUE and submit to the Board.

In an August 2003 correspondence, the Veteran indicated that he was not withdrawing his appeal.  However, he has not filed a Motion to Review the Board's decision.  In a November 2007 correspondence, his attorney indicated that the Veteran "does not want to make a claim of CUE in the 1985 Board decision, any more than he wanted to make a CUE claim for in the 1984 VA decision." 

In September 2005, the Veteran filed a claim for a TDIU.

Then in a June 2006 rating decision, the RO determined that there was no revision to its decision denying entitlement to TDIU.  The Veteran perfected an appeal of that decision (which the RO recharacterized as whether it had jurisdiction to consider a claim of entitlement to TDIU predicated on an informal claim received on November 19, 1982).  

In December 2006, he sought to reopen his claim for an earlier effective date for his 100 percent for schizophrenia.

In November 2010, the Veteran withdrew his appeal of an earlier effective date for his schizophrenia at 100 percent disabling, which the Board interprets as the pending claim for TDIU.   

Subsequently, in March 2011, he sought to reopen his claim for an effective date earlier than April 1981 for total disability.  In a September 2011 rating decision, the RO denied an effective date earlier than April 1981 for total disability, and the Veteran perfected an appeal of that decision which is now before the Board.  

With regard to a TDIU, the Board finds that the Veteran's November 2010 correspondence effectively withdrew that claim.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  Because the Veteran has indicated his wish to withdraw the issue of his 100 percent evaluation for schizophrenia he perfected as of November 2010 (which the Board interprets as his claim for a TDIU), there remains no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review that issue and it is therefore dismissed.

As to an earlier effective date for the grant of 100 percent evaluation for schizophrenia, the Board previously denied the Veteran's claim for an earlier effective date in March 1995, a decision that was affirmed by the Court in March 1997.  In June 2000, the Board again denied the earlier effective date claim, and that decision is therefore final.  See 38 C.F.R. § 20.1100 (2015).  

The Court has emphasized that an effective date cannot simply be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2015).  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of CUE in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date.  Rudd, 20 Vet. App. 296 at 299; 38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015).  When a determination of the RO is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 C.F.R. §§ 20.1104 (2015).

On review, the Board finds that the Veteran has not made a specific allegation of CUE in the June 2000 decision.  Although he was notified by the RO in a July 2003 letter to file a Motion to Review the Board's decision based on CUE, he has not done so.  Moreover, he withdrew any earlier effective date claim for schizophrenia in the November 2010 correspondence.   
 
Based on the foregoing, and in the absence of any applicable exception to the finality rule, the Veteran's claim for an earlier effective date must be dismissed.  See Rudd, 20 Vet. App. at 299-300 (noting that a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed). 

In sum, the criteria for an earlier effective date in this case have not been met.

Where the law is dispositive, the claims must be denied due to a lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law is dispositive, the claim must be dismissed due to a lack of legal merit).



ORDER

The claim for a TDIU is dismissed. 

The claim as to an effective date prior to August 1, 1991, for the grant of a 100 percent disability evaluation for chronic schizophrenia is dismissed.






____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


